16 F.3d 412NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Irshad Faruq ABDULLA, Defendant-Appellant.
No. 93-5357.
United States Court of Appeals,Fourth Circuit.
Dec. 16, 1993.Jan. 13, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CR-92-35-3-P)
James G. Middlebrooks, Smith, Helms, Mulliss & Moore, Charlotte, North Carolina, for Appellant.
Jerry W. Miller, U.S. Atty., Kenneth D. Bell, Chief Assist.  U.S. Atty, Charlotte, North Carolina, for Appellee.
W.D.N.C.
Affirmed.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.

OPINION
PER CURIAM

1
Irshad Faruq Abdulla appeals the 84-month sentence imposed on him following his guilty plea to conspiracy to possess with intent to distribute and to distribute cocaine and heroin in violation of 21 U.S.C.A. Sec. 846 (West Supp.1993).  His attorney has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), challenging the extent of the district court's downward departure, but stating that, in his view, there are no meritorious issues for appeal.


2
Abdulla has filed a supplemental pro se brief in which he also contends that the district court did not depart as far as it should have below the 120-month mandatory minimum sentence on the government's motion for a departure based on substantial assistance.  United States Sentencing Commission, Guidelines Manual, Sec. 5K1.1 (Nov.1992).


3
A defendant may not appeal the extent of a downward departure.   See e.g., United States v. Pomerleau, 923 F.2d 5 (1st Cir.1991).  Therefore, we lack jurisdiction to review the issue raised by counsel and by Abdulla in his supplemental brief.  As required by Anders, we have independently reviewed the record below and find no other meritorious issues for appeal.  Accordingly, we affirm the conviction and sentence.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C.A. Sec. 3006A (West 1985 & Supp.1993)), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


6
AFFIRMED.